State of demand insensible. No judgment, proceedings null.The reason relied on for the reversal of the judgment of the justice, is as follows, to wit: Because the state of the demand filed by the plaintiff before the justice, [102] is insensible, and contains no cause of action. The state of demand is as follows:[f] There was a jury trial and verdict for the plaintiff below, for twenty dollars; but no judgment rendered. The court were of opinion, that the state of demand was too uncertain, to render a judgment on; and, therefore, set aside and made null and void the proceedings.